In the
                         Court of Appeals
                 Second Appellate District of Texas
                          at Fort Worth
                               No. 02-20-00219-CV

VAN LE AND DUNG TRAN, Appellants         §    On Appeal from the 393rd District Court

                                         §    of Denton County (19-7206-393)
V.
                                         §    May 13, 2021

QUYEN NGUYEN, Appellee                   §    Per Curiam Memorandum Opinion


                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

prosecution.


                                    SECOND DISTRICT COURT OF APPEALS

                                    PER CURIAM